DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 10/19/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copy of foreign documents #12 and #20 have been received. 
The information disclosure statement filed 10/19/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Foreign documents #9, #14, #17, #19, and #25 are not in English. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: because the specification does not reflect the current status of all related applications.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of consumables of the deck area (not provided with any reference numeral in the specification), software interface  (not provided with any reference numeral in the specification)must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the claims are directed to an apparatus not a process of use. 
	It is noted that term “consumables” is not defined as being any specific materials nor structures. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that the claims mention biological and chemical fluids, at least one pipette, liquid(s), a tag, at least one tag, and an image. However, none of such are positively claimed as structural elements of the apparatus, not required to be present. The are materials and/or articles that are intended to be and/or could be worked upon. 
It is noted that the claims are replete with “adapted to” clauses which do not provide for further structural limitations. Instead the clauses are directed to intended use with further unclaimed materials and/or articles and/or process limitations which are not structural limitations of the apparatus. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear if the term “deck area” is intended to refer to the entire deck or only a portion, part, “area” of the deck. It is unclear how one can have an area of the deck without providing for the entire deck. 
It is unclear what is the structural nexus/connectivity of the deck area, camera, moving arm, and software interface because each of the positively claimed elements are not claimed as being structurally connected to each other to define a single apparatus. A list, group, collective, etc. of structures that are not structurally connected do not define a single apparatus. For example, the camera, moving arm, and software interface are not required to be structurally connected to the deck area. It is noted that term “interfacing” does not provide for nor require any structural connectivity. It is further noted that the term “performing” is directed to a process step and does not further structurally limit the software interface. If applicant intends for the software interface to be programmed, include a program/algorithm including specific steps, the claim should be amended to recite such. Otherwise, the apparatus is not required to be used in any method at all including a method of performing analysis of anything. Furthermore, it is noted that the term “information” is broad and is not a structural element of the deck area. The phrases “to recognize”  and “to manipulate” are directed to an intended purposes. No one nor anything is required “to recognize” any consumables nor manipulate and localize the moving arm. It is further unclear what is meant by “localize” because the term is not defined in the claim nor specification.
Claim 2 recites the limitation "the mechanical arm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that “adapted to” clause does not provide for any further structural limitation. As previously stated above, the at least one pipette is not an element of the claimed invention. It is further unclear what is meant by “being assisted by”. As previously noted no process steps are required to be performed.
Claim 2 recites the limitations "the manipulation" in line 2 and “the manipulation of the mechanical arm” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The manipulation of anything is not a structural limitation. Therefore, it is unclear how claim 2 further structurally limits the invention. 
It is unclear how claims 3-5, further structurally limit the invention because the claims do not provide for any further structural element nor further structurally limit any previously positively claimed element. The respective “adapted to” clauses are directed to process steps and/or intended use with unclaimed articles/materials (at least one pipette, liquid). See prior remarks directed to the software interface. No protocol including any specific steps has been positively claimed as being an element of the software interface 
As to claims 4-5, although no pipette has been claimed as an element of the apparatus, it is unclear which/what pipette is being referenced by the phrase “said pipette”. It is noted that claim 1 mentions “at least one pipette”. It is further noted that the term “if” is directed to a condition that never required to occur.
The term “precise dispensing” in claim 5 is a relative term which renders the claim indefinite. The term “precise dispensing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although no dispensing is required to be performed by the claimed apparatus, it is noted that what may be considered as “precise dispensing” by one person may not be considered as such by another and vice versa.
It is unclear how claims 6-7 further structurally limit the invention because the claims do not provide for any further structural element nor further structurally limit any previously positively claimed element. It is noted that “focus information” and “images” are not structural elements of the claimed apparatus. What applicant intends for the information and images to be used for does not further structurally limit the invention. The camera is not required to be used to perform provide, take, etc. any images of anything. As noted above, the claims are directed to an apparatus not a process of use. It is presumed that “the consumables” is intended to be “the plurality of consumables”. If so, then it is suggested that all claims employ consistent terminology.
It is unclear how claims 6-7 further structurally limit the invention because the claims do not provide for any further structural element nor further structurally limits any previously positively claimed element. As to claim 7, it is noted that not of the listed actions/steps are required to be performed. However, it is unclear what is meant by “localizing the consumables”. It is presumed that the term “their” refers to the plurality of consumables. If so, then the claim should be amended to indicate such. Furthermore, it is noted that the plurality of consumables have not been established as having any shape, dimensions, color, height, barcode. 
The term “distinctive features” in claim 7 is a relative term which renders the claim indefinite. The term “distinctive features” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What 
It is unclear how claim 8 further structurally limit the invention because the claim does not provide for any further structural element nor further structurally limits any previously positively claimed element. It is unclear what is structurally meant by the phrase “recognized by”. There is no requirement for anyone nor anything to “recognize” any unclaimed tag nor consumable holder. If applicant intends for the invention to comprise a consumable holder, then the claim should clearly recite such and provide for structural elements of such and the relative structural nexus/connectivity of such holder to the prior positively claimed elements of the apparatus of claim 1.
 It is unclear how claim 9 further structurally limits the invention because the claim does not provide for any further structural element nor further structurally limits any previously positively claimed element. It is presumed that the phrase “the arm” refers to the moving arm. Although no extraction step of consumables is required to be performed, it is unclear what is considered  how a property of anything can extract the plurality of consumables. However, it is unclear what orientation and size of what is being referenced. It is noted that term “size” is not directed to any unit of measurement nor specific dimension(s).
It is unclear how claims 10-13 further structurally limit the invention because the claims do not provide for any further structural element nor further structurally limit any previously positively claimed element.  As to claim 10, there is no requirement for anyone nor anything to determine a distance of the camera from the plurality of consumables. What information one may choose to use to calculate such distance does not further structurally limit the invention. 
As to claim 11, there is no requirement for any one nor anything to measure any lateral position of the camera relative to “an apparent position” (which is not structure) of an unclaimed at least one tag in an unclaimed image that is not a structural element of the apparatus. However, it is unclear what is considered “an apparent position” because such is not defined. 
Claim 12 recites the limitation "the arm manipulation" and “the desired volumes, aspiration, and dispensing of liquids”.  There is insufficient antecedent basis for this limitation in the claim. Arm manipulation and further desired volumes, aspiration, and dispensing of liquids are not structural limitations. 
Claim 13 recites the limitation "the manipulation of the at least one pipette".  There is insufficient antecedent basis for this limitation in the claim.  As previously stated, there is no requirement for the apparatus to be used in any process, including manipulating the unclaimed at least one pipette and performing any steps of aspiration, dispensing, and mixing of any unclaimed liquid. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7-10 of U.S. Patent No. US 9,821,306. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent fully encompass the scope of the claims of the instant application by including the same structural elements or structural equivalents thereof. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tajima; Hideji; Rodriguez; Miguel et al.; Tourniaire; Guilhem Arnaud et al.; Ganz, Brian L.  et al.; Ganz, Brian L.  et al.; Robinson; Ronnie J. et al.; Johns; Charles W.; Finkbeiner; Steven M. et al.; Bishop; James Clement et al.; Sigler; Andrew et al.; Hui; Hon Chiu et al.; Schultz; Peter G. et al.; Bayandorian; Hovig et al.; Tisone; Thomas C et al.; Burkard; Daniel; and Zhou; Peng et al. discloses pipetting/dispensing devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798